VAUGHN, Judge.
The only question presented is whether the employee of the Catawba County Alcoholic Beverage Control Board is an employee of Catawba County so as to make that county liable for torts committed within the scope of his employment by the Board. We hold that Judge Ervin correctly concluded that he was not. In so doing, we follow the reasoning of the Supreme Court in Hunter v. Retirement System, 224 N.C. 359, 30 S.E. 2d 384. In that case, the Court held that employees of the Alcoholic Beverage *419Control Board of New Hanover County were not employees of New Hanover County. The judgment is affirmed.
Affirmed.
Chief Judge Brock and Judge Clark concur.